SMYTH, Chief Justice
(dissenting in part). I concur in all parts of the foregoing opinion excepting that which holds that the company is liable for the entire expense of lighting the streets unde.r the viaducts. I think there is no more authority in Congress to require the company to pay for any lighting under the viaducts not made necessary by its acts than to require it to pay for the illumination of a block on Pennsylvania avenue many squares away. Such in principle is our holding in Washington Terminal Co. v. District of Columbia, 36 App. D. C. 186, 191, where ffiis language is used:
“Undoubtedly, if, in the operation of the Terminal Company’s lines of railroad,, a danger exists from winch, the public is not adequately protected by -*he Ughtmg of the streets m a manner commensurate with the needs of the *971city if the railroad wore not present, the company could be compelled, through the exorcise oí the police power, to furnish the necessary protection by properly lighting its tracks at the points where the danger exists.”
Tlie part of the quotation which I have underscored'sustains the contention of the company in the present case. The latter is required to light the streets only so far as it may be necessary to protect the public from a danger which “the lighting o£ the streets in a manner commensurate with the needs of the city if the railroad were not present” would not guard it against.
The decisions of the Supreme Court cited in support of the majority opinion do not, as I read them, warrant the conclusion reached, but, on the contrary, when properly understood, arc in conflict with it. In the Missouri Pacific Case tlie contention was made by the railroad company that the street railway company should be compelled to pay a portion of the expense of constructing the viaduct over the railroad company’s tracks. The court said:
“Where a number of railroads have contributed, to tlie condition which necessitates such improvement in the interest of public safety, it is not an unconstitutional exercise of authority, as this court lias he’d, to require one of the companies interested to peri own such work at his own expense.”
Applying this principle to the ca.se in hand, the court observed that if the street railway company was somewhat responsible for the dangerous condition which the city sought to remove by compelling the railroad itself to erect a viaduct, it was none the less within the power of the city to compel the railroad alone to bear the expense of the structure. But it will be noted that the theory upon which this was held was that the railroad company had created, in whole or in part, a dangerous condition, against which the city sought to guard the public.
The same doctrine is recognized and enforced in the Sacramento Case. Under an ordinance of the city of Sacramento the street railway company was required to sprinkle the streets occupied by it “between the rails and tracks and for a sufficient distance beyond the outermost rails thereof, so as to effectually lay the dust and prevent the same from arising when the cars are in operation!’ Here again the condition which the company was required to deal with was produced by the operation of its cars.
In the Clara City Case the only question presented 'was with respect to the power of the state to require the railroad company to lay a sidewalk over its tracks at a grade crossing in the city. This was necessary, as the opinion of the court shows, for the purpose of protecting those who had occasion to cross from dangers resulting from the operation of the company’s cars. The walk was to be on the company’s right of way. Neither the city nor any one else, without the company’s permission, had any right to build the walk there. Of course, an order directing the company to construct the walk was within the police power.
If the streets in the case before us need additional lighting on account of the tracks running above them, the company should pay for-*972it; but, if they do not,.there is, in my judgment, no power in Congress to make the company pay for the lighting — to pay for what it is the duty of the District to supply.